Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 7-11 and 13-25 are pending in the application. Claim 10 is rejected. Claims 15 and 21 are objected to. Claims 1, 2, 13, 14 and 16 are allowed. Claims 3, 7-9, 11, 17-20 and 22-25 are withdrawn from further consideration.


Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement(s) filed on June 8th, 2022.

Response to Amendment / Argument
The rejection of claim 10 under 35 USC 102(a)(1) is maintained since claim 10 fails to further limit claim 1.
The objection to claim 15 is maintained since Applicant has not addressed the objection.
All other objections and rejections made in the previous Office Action that do not appear below have been overcome by Applicant's amendments to the claims. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 has been amended such that R3 is -CF3 and claim 10 recites options outside the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramulu et al. RSD Adv. 2015, 5, 70972-70976 and its supporting information.
Ramulu et al. teach the following compounds on page 70974:

    PNG
    media_image1.png
    201
    260
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    287
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    222
    285
    media_image3.png
    Greyscale
.
The compounds read on claim 10 where R1 and R2 are taken together to form a 5-membered ring where two carbons are replaced with oxygen, R3 is hydroxyl and R4 is alkenyl. It is noted that the prior art compounds are depicted as ketones whereas the instant claims (when R3 is hydroxyl) would be depicted as an enol. The specification indicates that such isomerism would be within the scope of the instant claims in view of the following disclosure on page 6 of the specification:

    PNG
    media_image4.png
    101
    538
    media_image4.png
    Greyscale

Accordingly, the ketone structure of the prior art is deemed to anticipate the instant claim when R3 is hydroxyl. The definitions above read on instant claim 10.

Allowable Subject Matter
Claims 1, 2, 13, 14 and 16 are allowed.
	Claim 21 is objected to since it depends from claim 15, which is objected to.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626